Case 1:18-cv-25106-KMW Document 48-1 Entered on FLSD Docket 03/07/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                              CASE NO: 1:18-CV-25106-KMW-CMM


    UNITED AMERICAN CORP.,

             Plaintiff,

             v.



    BITMAIN, INC., SAINT BITTS LLC d/b/a
    BITCOIN.COM, ROGER VER, BITMAIN
    TECHNOLOGIES LTD., BITMAIN
    TECHNOLOGIES HOLDING COMPANY,
    JIHAN WU, PAYWARD VENTURES, INC.
    d/b/a KRAKEN, JESSE POWELL,
    AMAURY SECHET, SHAMMAH
    CHANCELLOR, and JASON COX,

                     Defendants.



         DEFENDANTS’ [PROPOSED] ORDER DENYING UNITED AMERICAN
       CORPORATION’S MOTION FOR ENLARGEMENT OF TIME FOR SERVICE

            This Cause came before the Court on Plaintiff’s Motion for Enlargement of Time to

   Serve Defendant Jason Cox and Status Report as to Remaining Foreign Defendants Foreign

   Defendants [D.E. 47]. Having reviewed the Motion and being otherwise duly advised, it is

   hereby

            ORDERED AND ADJUDGED that Plaintiff’s Motion is DENIED.

                                                                     ________________________
                                                                     Chris M. McAliley
                                                                     U.S. Magistrate Judge

   Copies furnished to:
   All Counsel of Record
